Mr. Justice Niehaus delivered the opinion of the court. 6. Pleading, § 215*—what questions demurrer to special pleas raises. A demurrer to special pleas raises the question of the sufficiency of the pleas as a defense to the action. 7. Pleading, § 102*—when not necessary that all special pleas in tar he sufficient. In order to support a judgment in bar, entered on special pleas, it is sufficient if any of the pleas filed contained matters constituting a bar to the action, for which reason it is not necessary in such case to find that all the pleas were sufficient in law to constitute a defense, or to bar plaintiff’s action. 8. Pleading, § 200*—what demurrer admits. A demurrer admits as matter of law that the matters set up in the pleading demurred to are true, and such matters must be so regarded by the court in passing on the demurrer. 9. Bills and notes, § 348*—when special plea in har sufficient. In an action to recover on a note, a judgment in bar held not erroneous, where on demurrer to defendant’s plea in bar it appeared that such plea alleged matter constituting a sufficient and complete defense to the action.